[Cite as State v. Nowden, 2022-Ohio-3554.]


                              COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                Plaintiff-Appellee,                :
                                                             No. 111308
                v.                                 :

GLENN LAMAR NOWDEN,                                :

                Defendant-Appellant.               :


                               JOURNAL ENTRY AND OPINION

                JUDGMENT: AFFIRMED
                RELEASED AND JOURNALIZED: October 6, 2022


         Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-18-635100-A


                                             Appearances:

                Michael C. O’Malley, Cuyahoga County Prosecuting
                Attorney, and Ayoub Dakdouk, Assistant Prosecuting
                Attorney, for appellee.

                Law Office of Perry M. Kendall, Jr., and Perry M. Kendall,
                Jr., for appellant.

MARY J. BOYLE, J.:

                  Defendant-appellant, Glenn Lamar Nowden (“Nowden”), pled guilty

to drug possession and having weapons while under disability, was fined $10,000,

and was sentenced to two consecutive 24-month prison terms. He now seeks to
vacate his pleas, contending that the trial court failed to comply with Crim.R.

11(C)(2)(a) by not asking him whether he understood the maximum sentence. He

maintains that he would not have pled guilty had he known that he might face

consecutive sentences. Nowden also seeks vacation or modification of his sentence,

arguing that the trial court failed to make the required findings to support

consecutive sentencing under R.C. 2929.14(C)(4). After a review of the record and

arguments presented, we affirm the trial court’s judgment.

I.   Facts and Procedural History

              In December 2018, Nowden was charged in a six-count indictment

with one count of trafficking in drugs in violation of R.C. 2925.03(A)(2), a second-

degree felony (Count 1); one count of possession of drugs in violation R.C.

2925.11(A), a third-degree felony (Count 2); two counts of possession of drugs in

violation of R.C. 2925.11(A), fifth-degree felonies (Counts 3 and 4); and two counts

of having weapons while under disability in violation of R.C. 2923.13(A)(2) and

2923.13(A)(3), third-degree felonies (Counts 5 and 6). Counts 1 and 2 included

notice of a mandatory prison sentence based on two prior felony drug trafficking

convictions. Count 1 carried a juvenile specification. Counts 1-4 carried a one-year

firearm specification and eight different forfeiture specifications. Counts 5 and 6

included forfeiture of three handguns and a 12-gauge shotgun.

              In August 2021, Nowden pled guilty to an amended Count 2 and

Count 6 as charged.     Count 2 was amended to dismiss the one-year firearm
specification.    The remaining counts and specifications were also dismissed.1

During the plea colloquy, the trial court informed Nowden of, and Nowden replied

that he understood, his constitutional rights. (Aug. 10, 2021, tr. 24-26). The trial

court also informed Nowden that Counts 2 and 6 were both felonies of the third

degree, each punishable by up to 36 months in prison and/or a fine of up to $10,000,

and that a prison term and one half of the maximum fine (or $5,000) were both

mandatory for the cocaine-possession charge in Count 2. Nowden stated that he

understood. (Aug. 10, 2021, tr. 27). The trial court also advised Nowden that the

prison terms on Counts 2 and 6 “could run consecutively,” or “one after another,”

and explained that consecutive sentencing could result in 72 months in prison and

a $20,000 fine. (Aug. 10, 2021, tr. 27-28). The trial court did not ask Nowden

whether he understood the effect of consecutive sentencing before accepting his

guilty pleas.

                 The following month, the case proceeded to sentencing. At the

sentencing hearing, defense counsel, Nowden, and the assistant prosecutor all

addressed the court. Defense counsel stated that Nowden owned his own home,

supported four children, had sole custody of his 16-year-old son, and had been

running a small landscaping business with his brother. (Sept. 23, 2021, tr. 39-40).

Nowden spoke next, admitting that he sold drugs in the past, knew it was wrong,



      1  The trial court’s August 10, 2021 plea entry states that Nowden pled guilty to the
one-year firearm specification in Count 2. On September 14, 2021, the trial court issued
a nunc pro tunc entry amending the plea entry to state that the one-year firearm
specification was deleted from Count 2.
and regretted that he exposed his 16-year-old to this lifestyle. (Sept. 23, 2021, tr.

40-41). The assistant prosecutor stated that Nowden’s criminal history contained

multiple drug trafficking offenses and the police discovered drugs, several firearms,

money, and other drug-related property in Nowden’s residence when they executed

the search warrant in this case. The trial court then addressed Nowden, noting that

Nowden’s adult “criminal drug history [went] way back to 1996”; he “[had] been

dealing drugs a long time” and continued to do so despite serving prior prison terms;

there had been a bench warrant in the present case from January 2019 to January

2020; he was arrested on a domestic violence charge in August 2020; and he had

another active warrant for an unrelated matter. (Sept. 23, 2021, tr. 42-46).

               The trial court sentenced Nowden to a 24-month prison term and a

mandatory fine of $5,000 on amended Count 2; a consecutive 24-month prison

term and fine of $5,000 on Count 6; and suspended his driver’s license for five years

following his release from prison. The trial court found that “four years [was] not

disproportionate” to Nowden’s offenses, Nowden’s “history of criminal conduct

demonstrate[d] that consecutive sentences [were] necessary,” and “having a gun

with the drug possession was one course of conduct.” (Sept. 23, 2021, tr. 44-45). In

its sentencing entry, the trial court stated that

      consecutive service of the prison term is necessary to protect the public
      from future crime or to punish defendant; that the consecutive
      sentences are not disproportionate to the seriousness of defendant’s
      conduct and to the danger defendant poses to the public; and that, the
      defendant committed one or more of the multiple offenses while the
      defendant was awaiting trial or sentencing or was under a community
      control or was under post-release control for a prior offense, or at least
      two of the multiple offenses were committed in this case as part of one
      or more courses of conduct, and the harm caused by said multiple
      offenses was so great or unusual that no single prison term for any of
      the offenses committed as part of any of the courses of conduct
      adequately reflects the seriousness of defendant’s conduct.

(Sept. 23, 2021, Sentencing Entry).

              On February 24, 2022, Nowden filed a pro se motion for delayed

appeal that was granted by this court. Nowden was subsequently assigned counsel

and now raises the following two assignments of error for review:

      Assignment of Error I: [Nowden’s] guilty pleas to the amended charges
      were not made knowingly, voluntarily and intelligently, and as a result,
      the trial court’s acceptance of these pleas violated [his] constitutional
      rights and Criminal Rule 11.

      Assignment of Error II: The record clearly and convincingly does not
      support and cannot be read to support the findings the court made for
      the imposition of consecutive sentences.

II. Law and Analysis

      A. Compliance with Crim.R. 11

              In his first assignment of error, Nowden argues that the trial court did

not ask or confirm whether he understood that it could impose consecutive

sentences and multiple fines before accepting his guilty pleas. He maintains that he

would not have pled guilty had he known that the trial court might impose

consecutive sentences. Nowden asks this court to vacate his guilty pleas because the

trial court’s failure to confirm whether he understood the potential for consecutive

sentencing renders his pleas unknowing, unintelligent, and involuntary.

              “Ohio’s Crim.R. 11 outlines the procedures that trial courts are to

follow when accepting pleas.” State v. Dangler, 162 Ohio St.3d 1, 2020-Ohio-2765,
164 N.E.3d 286, ¶ 11. Crim.R. 11(C)(2) provides that when accepting a guilty or no-

contest plea in a felony case, the trial court must personally address the defendant

and

      (a) Determin[e] that the defendant is making the plea voluntarily, with
      understanding of the nature of the charges and of the maximum
      penalty involved, and, if applicable, that the defendant is not eligible
      for probation or for the imposition of community control sanctions at
      the sentencing hearing.

      (b) Inform[ ] the defendant of and determin[e] that the defendant
      understands the effect of the plea of guilty or no contest, and that the
      court, upon acceptance of the plea, may proceed with judgment and
      sentence.

      (c) Inform[ ] the defendant and determin[e] that the defendant
      understands that by the plea the defendant is waiving the rights to jury
      trial, to confront witnesses against him or her, to have compulsory
      process for obtaining witnesses in the defendant’s favor, and to require
      the state to prove the defendant’s guilt beyond a reasonable doubt at a
      trial at which the defendant cannot be compelled to testify against
      himself or herself.

               “When a criminal defendant seeks to have his conviction reversed on

appeal, the traditional rule is that he must establish that an error occurred in the

trial court proceedings and that he was prejudiced by that error.” Dangler, 162 Ohio

St.3d 1, 2020-Ohio-2765, 164 N.E.3d 286, at ¶ 13. “The test for prejudice is ‘whether

the plea would have otherwise been made.’” Id. at ¶ 16, quoting State v. Nero, 56

Ohio St.3d 106, 108, 564 N.E.2d 474 (1990). A defendant must establish prejudice

“‘on the face of the record’” and not solely by virtue of challenging a plea on appeal.

Id. at ¶ 24, quoting Hayward v. Summa Health Sys., 139 Ohio St.3d 238, 2014-

Ohio-1913, 11 N.E.3d 243, ¶ 26.
               The traditional rule is subject to two limited exceptions. Id. at ¶ 14-

16. Under these two exceptions, no showing of prejudice is required (1) when a trial

court fails to explain the constitutional rights set forth in Crim.R. 11(C)(2)(c) that a

defendant waives by pleading guilty or no contest, and (2) when a trial court has

completely failed to comply with a portion of Crim.R. 11(C). Id. at ¶ 14-15, citing

State v. Clark, 119 Ohio St.3d 239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 31; State v.

Sarkozy, 117 Ohio St.3d 86, 2008-Ohio-509, 881 N.E.2d 1224, ¶ 22. “Aside from

these two exceptions, the traditional rule continues to apply: a defendant is not

entitled to have his plea vacated unless he demonstrates he was prejudiced by a

failure of the trial court to comply with the provisions of Crim.R. 11(C).” Id. at ¶ 16,

citing Nero at 108.

               When reviewing a trial court’s compliance with Crim.R. 11, the

inquiry no longer focuses on strict, substantial, or partial compliance with the rule.

State v. Kauffman, 2021-Ohio-1584, 170 N.E.3d 952, ¶ 12 (8th Dist.). As the

Supreme Court of Ohio recognized in Dangler, prior caselaw had “muddled [the]

analysis by suggesting different tiers of compliance with the rule” and “those

formulations have served only to unduly complicate what should be a fairly

straightforward inquiry.” Dangler at ¶ 17. Dangler sets forth the relevant inquiry:

(1) has the trial court complied with the relevant provision of the rule? (2) if the court

has not complied fully with the rule, is the purported failure of a type that excuses a

defendant from the burden of demonstrating prejudice? and (3) if a showing of

prejudice is required, has the defendant met that burden? Id.
              The Supreme Court of Ohio has also held that a trial court’s

“[f]ailure to inform a defendant who pleads guilty to more than one offense that the

court may order him to serve any sentences imposed consecutively, rather than

concurrently, is not a violation of Crim. R. 11(C)(2), and does not render the plea

involuntary.” State v. Johnson, 40 Ohio St.3d 130, 532 N.E.2d 1295 (1988),

syllabus.

              Nowden contends that the trial court failed to inform him pursuant

to Crim.R. 11(C)(2)(a) of the maximum penalty he faced by pleading guilty to Counts

2 and 6. This contention, however, is not supported by the record. Nowden stated

during the plea colloquy that he understood the trial court’s advisement that Counts

2 and 6 were both felonies of the third degree, each punishable by up to 36 months

in prison and/or a fine of up to $10,000, and that on Count 2 a prison term and half

the maximum fine (or $5,000) were both mandatory. The trial court therefore

complied with Crim.R. 11(C)(2)(a) by informing Nowden of the maximum penalty

he faced by pleading guilty to Counts 2 and 6.

              Nowden nevertheless maintains that trial court did not confirm

whether he understood the effect that consecutive sentencing might have on the

calculation of the maximum sentence. The state counters that the trial court had no

such duty under Crim.R. 11(C)(2)(a). We agree with the state.

              The record reveals that the trial court informed Nowden that any

prison term imposed by the court on Count 6 could run consecutive to the

mandatory term it must impose on Count 2. Specifically, the court informed
Nowden that consecutive sentences meant “one after another” and could reach a

maximum prison term of 72 months and a maximum fine of $20,000. Although the

trial court did not ask Nowden whether he understood the effect of consecutive

sentencing, it was not required to do so by Crim.R. 11(C)(2)(a) because in this case,

consecutive sentencing was discretionary, not mandatory. See State v. Nave, 8th

Dist. Cuyahoga No. 107032, 2019-Ohio-1123, ¶ 10 (“This court has followed Johnson

[40 Ohio St.3d 130, 532 N.E.2d 1295] on numerous occasions and concluded that

Crim.R.11(C)(2)(a) does not require a trial court to advise a defendant of the

potential for discretionary consecutive sentencing.”). Any failure of the trial court

to confirm whether Nowden understood the potential for discretionary consecutive

sentencing does not render his guilty pleas unknowing, unintelligent, or

involuntary.

               Therefore, Nowden’s first assignment of error is overruled.

      B. R.C. 2929.14(C)(4)            Findings      Supporting       Consecutive
         Sentences

               In his second assignment of error, Nowden argues that the trial court

failed to make the necessary statutory findings to support consecutive sentences and

cannot fill this void in the record by restating the statutory requirements in its

sentencing entry. He therefore asks this court to vacate his consecutive prison terms

and remand to the trial court to sentence him to concurrent terms.

               When reviewing felony sentences, appellate courts must apply the

standard of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d

516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 9. Under R.C. 2953.08(G)(2), an appellate
court may increase, reduce, or modify a sentence, or it may vacate the sentence and

remand for resentencing, only if it clearly and convincingly finds either that the

record does not support certain specified findings or that the sentence imposed is

contrary to law. Id. An appellate court may vacate or modify a sentence that is not

clearly and convincingly contrary to law only if it finds by clear and convincing

evidence that the record does not support the sentence. Id. at ¶ 23.

              Under Ohio law, when multiple sentences are imposed, the sentences

are to be served concurrently, unless there is an order requiring the sentences to be

served consecutively. R.C. 2929.41(A); State v. Sergent, 148 Ohio St.3d 94, 2016-

Ohio-2696, 69 N.E.3d 627, ¶ 16. Except in cases where consecutive sentencing is

mandatory, a trial court has discretion to impose consecutive sentences pursuant to

R.C. 2929.14(C)(4). Id. R.C. 2929.14(C)(4) provides that

      If multiple prison terms are imposed on an offender for convictions of
      multiple offenses, the court may require the offender to serve the prison
      terms consecutively if the court finds that the consecutive service is
      necessary to protect the public from future crime or to punish the
      offender and that consecutive sentences are not disproportionate to the
      seriousness of the offender’s conduct and to the danger the offender
      poses to the public, and if the court also finds any of the following:

      (a) The offender committed one or more of the multiple offenses while
      the offender was awaiting trial or sentencing, was under a sanction
      imposed pursuant to section 2929.16, 2929.17, or 2929.18 of the
      Revised Code, or was under post-release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part of one
      or more courses of conduct, and the harm caused by two or more of the
      multiple offenses so committed was so great or unusual that no single
      prison term for any of the offenses committed as part of any of the
      courses of conduct adequately reflects the seriousness of the offender’s
      conduct.
      (c) The offender’s history of criminal conduct demonstrates that
      consecutive sentences are necessary to protect the public from future
      crime by the offender.

               If the trial court does not make the factual findings required by R.C.

2929.14(C)(4), then the multiple sentences are to be served concurrently. State v.

Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 23. “However, a

word-for-word recitation of the language of the statute is not required.” Id. at ¶ 29.

“[A]s long as the reviewing court can discern that the trial court engaged in the

correct analysis and can determine that the record contains evidence to support the

findings, consecutive sentences should be upheld.” Id. The record must contain a

basis on which the reviewing court can determine that the trial court made the

required findings under R.C. 2929.14(C)(4) before imposing consecutive sentences,

and the trial court must state the required findings at the sentencing hearing and

incorporate the findings into its sentencing entry. Id. at ¶ 37.

               At the sentencing hearing in the instant case, the trial court noted that

Nowden’s adult criminal history went back to 1996 and that despite serving prior

prison terms, Nowden had not stopped selling drugs and “ha[d] been dealing drugs

a long time.” These findings support a determination that consecutive prison terms

are necessary to protect the public and punish Nowden based on his extensive and

continuing criminal history. The trial court also noted that in addition to Nowden’s

history   of   drug   dealing,   the   police   in   this   case   discovered   cocaine,

methamphetamines, amphetamines, and several firearms when executing the

search warrant of Nowden’s residence. The court concluded that these findings
supported    its   determination   that   consecutive    prison   terms   were    not

disproportionate to the seriousness of Nowden’s criminal conduct. The trial court

further noted that Nowden’s cocaine possession and possession of several firearms

while under disability constituted one course of conduct, and his ongoing criminal

history, which included during the pendency of this case a year-long capias, an arrest

for domestic violence, and another active warrant all demonstrated that consecutive

sentencing was necessary to protect the public from future crime by Nowden.

               The trial court also incorporated the relevant statutory findings into

its sentencing entry, which included the two preliminary findings under R.C.

2929.14(C)(4) that the consecutive sentences are necessary (1) to protect the public

or punish the offender and (2) not disproportionate to the seriousness of the

defendant’s conduct, as well as two of the three additional statutory findings,

specifically R.C. 2929.14(C)(4)(b) and (c).

               Therefore, we conclude that the trial court made the required findings

under R.C. 2929.14(C)(4) before imposing consecutive sentences.

               Nowden’s second assignment of error is overruled.

               Judgment is affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



MARY J. BOYLE, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR